Citation Nr: 9935740	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-02 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for an eating disorder, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome and diarrhea, including as due to undiagnosed 
illness.

5.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.

6.  Entitlement to service connection for fibromyalgia, 
including as due to undiagnosed illness.

7.  Entitlement to service connection for confusion, memory 
loss and depression, including as due to undiagnosed illness.

8.  Entitlement to service connection for muscle weakness and 
pain, including as due to undiagnosed illness.

9.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

10.  Entitlement to service connection for skin sensitivity 
to cold, including as due to undiagnosed illness.

11.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active duty from January to June 1991 and 
periods of unverified service in the National Guard, 
apparently including a period of unverified duty for training 
(basic training for National Guard service) from early July 
1989 to September 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from August and December 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

The December 1997 rating decision granted service connection 
for a left breast scar and assigned a compensable disability 
evaluation.  In the December 1999 informal hearing 
presentation, the veteran's representative addressed the 
issue of entitlement to a compensable rating for a left 
breast scar.  The Board construes the representative's 
statement as a claim for an increased (compensable) rating.  
Since all action necessary to perfect an appeal on this issue 
has not been completed, the Board must refer the matter of an 
increased (compensable) rating back to the RO for appropriate 
development and adjudication.

The matter of a permanent and total disability rating for 
pension purposes will be addressed in the remand section 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran did not have active military service in the 
Southwest theater of operations during the Persian Gulf war.

3.  No competent evidence has been submitted to demonstrate 
that the veteran currently has asthma.

4.  No competent evidence has been submitted to demonstrate 
that the veteran currently has a sleep disorder due to active 
military service or any incident thereof.

5.  No competent evidence has been submitted to demonstrate 
that the veteran currently has an eating disorder due to 
active military service or any incident thereof.

6.  No competent evidence has been submitted to demonstrate 
that the veteran currently has a skin sensitivity disorder 
due to active military service or any incident thereof.

7.  No competent evidence has been submitted to demonstrate 
that the veteran has irritable bowel syndrome and diarrhea 
related to her period of active military service or any 
incident thereof.

8.  No competent evidence has been submitted to demonstrate 
that the veteran has fatigue due to active military service 
or any incident thereof.

9.  No competent evidence has been submitted to demonstrate 
that the veteran has fibromyalgia due to active military 
service or any incident thereof.

10.  No competent evidence has been submitted to demonstrate 
that the veteran has depression due to active military 
service or any incident thereof.

11.  No competent evidence has been submitted to demonstrate 
that the veteran current has confusion and memory loss due to 
active military service or any incident thereof.

12.  No competent evidence has been submitted to demonstrate 
that the veteran has muscle weakness and pain due to active 
military service or any incident thereof.

13.  No competent evidence has been submitted to demonstrate 
that the veteran currently has headaches due to active 
military service or any incident thereof.

14.  There is no medical evidence that the veteran currently 
has any disorder due to disease or injury incurred or 
aggravated during active duty for training, or that the 
veteran has any disorder due to injury incurred or aggravated 
during inactive duty for training.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for asthma.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The veteran has not submitted evidence of well-grounded 
claims for sleep and eating disorders, irritable bowel 
syndrome and diarrhea, fatigue, fibromyalgia, confusion, 
memory loss and depression, muscle weakness and pain, 
headaches and skin sensitivity to cold, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma and for 
sleep and eating disorders, irritable bowel syndrome and 
diarrhea, fatigue, fibromyalgia, confusion, memory loss and 
depression, muscle weakness and pain, headaches and skin 
sensitivity to cold, including as due to undiagnosed illness.  
In numerous written statements in support of her claims, the 
veteran stated that she received all required inoculations 
for transfer to the Southwest Asia theater of operations 
during the Persian Gulf War, but was not sent overseas due to 
a last minute change in orders.  She further contends that 
the inoculations and her exposure to fellow soldiers who 
served in Southwest Asia caused the disorders for which she 
seeks service connection.
The legal question to be answered, initially, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If she has not presented a 
well-grounded claim, her appeal must fail with respect to 
this claim and there is no duty to assist her further in the 
development of her claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claims 
for service connection for asthma and for sleep and eating 
disorders, irritable bowel syndrome and diarrhea, fatigue, 
fibromyalgia, confusion, memory loss and depression, muscle 
weakness and pain, headaches and skin sensitivity to cold, 
including as due to undiagnosed illness are not well 
grounded.

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.303(a).  

Entitlement to service connection may be presumed when a 
chronic disease is incurred coincident with service or is 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were manifestations of the disease to the required 
degree.  Id.

Service connection may also be established for Persian Gulf 
veterans for chronic disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317 as amended by 62 Fed. 
Reg. 23,138, 23,139 (1997) (interim rule promulgated in April 
1997), adopted as a final rule without change, effective 
March 6, 1998. 63 Fed. Reg. 11,122-23 (1998).  This change is 
now set forth at 38 C.F.R. § 3.317(a)(1)(i) (1999).  As the 
change to the regulation occurred during the appeal process, 
the veteran is, therefore, entitled to the application of the 
more favorable rule.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

By statute, however, the presumption of service connection 
for undiagnosed illness is available only to those veterans 
who served in Southwest Asia theater of operations.  
38 U.S.C.A. § 1117.  The Board notes the veteran's argument 
that she should be entitled to the presumption, since she 
received the same inoculations as did those individuals who 
served overseas, and she had contact with veterans returning 
from the Southwest Asia theater.  However, the Board is 
authorized to apply the presumptions only as specified by 
statute, and may not extend the presumption applicable to 
veteran's of the Southwest Asia thither to additional 
categories of veterans without legislative action.  

I.  Factual Background

When examined for enlistment in the National Guard in May 
1989, the veteran denied having frequent and severe 
headaches, asthma, leg cramps, frequent indigestion, recent 
gain or loss of weight, bone or joint deformity, depression 
or loss of memory.  She was 5 feet tall and weighted 96 
pounds.  The examination report noted moderate pes planus, 
asymptomatic, and a left upper arm tattoo.  No other physical 
abnormalities were described and she was found qualified for 
service.  

A July 1989 clinical record reflects the veteran's complaints 
of tiredness and dizziness, diagnosed as situational stress.  
In August 1989, she complained of bilateral foot pain, with 
more left foot pain, for three days, with tingling and 
numbness and no recent trauma.  The diagnosis was overuse 
syndrome.  A few days later, she complained of left knee 
pain, but had no trauma in the last three days.  There was no 
swelling, effusion or loss of range of motion.  The 
assessment was tenderness and shin splints.  The left ankle 
had a slight edema and tenderness.  Overuse of the left ankle 
was diagnosed.  An ace wrap was recommended.  

In September 1989, the veteran complained of a swollen left 
ankle with tightness.  She was on a two-week profile for 
similar problem and observed to have a good gait.  Two days 
later, she complained of left knee, shin and ankle swelling, 
edema and pain, knee and ankle swelling were observed and the 
assessment was overuse syndrome.  A later dated record 
indicates her left knee was not red or swollen, but her pain 
had increased in the last few weeks.  Her gait was normal and 
she had good range of motion in both knees.  

In October 1989, the veteran was seen with complaints of left 
knee pain for nearly two months, back pain for one month and 
right foot pain for a week with foot swelling and numbness.  
The assessment was PFPS (patellofemoral pain syndrome) in the 
left knee, mechanical low back pain, right foot pain of 
unknown etiology.  An x-ray of the veteran's left knee showed 
no significant abnormality.  The assessment was unresolved 
left knee pain and she was advised to seek physical therapy.

During November 1989, the veteran was repeatedly seen for 
complaints of chest pain and difficulty breathing and 
reported a history of pneumonia.  Diagnoses included 
bronchitis and bronchospasm.  Chest x-rays showed no 
significant abnormalities.  

The veteran was hospitalized in December 1989.  According to 
the medical report of that treatment, she was seen 
intermittently since November 1989 for cough and bronchospasm 
that appeared to be consistent with bronchial infection.  The 
impression on admission was bronchospasm with bronchitis.  
The final diagnoses were mycoplasmal pneumonia and severe 
bronchitis with bronchospasm.

According to service medical records dated in 1991, the 
veteran was seen in January and March 1991 with complaints of 
difficulty breathing and assessed with bronchitis.  In mid-
March 1991, the veteran was seen for complaints of bronchitis 
for the past week, with increased coughing and diarrhea and 
assessed with upper respiratory infection and bronchitis.  
When seen in the clinic days later, she complained of a 
productive cough for two weeks and loose stools and was 
assessed with bronchitis.  A chest x-ray showed no 
significant abnormality.

The veteran was seen for complaints of coughing and audible 
wheezes that were treated with antibiotics in April 1991.  
She was referred to the Allergy Clinic for further evaluation 
and provisionally diagnosed with SAD (seasonal affective 
disorder).  A few days later, a diagnosis of chronic asthma 
was assigned.  Two weeks later, bronchial asthma was again 
diagnosed.  Asthma was assessed when she was seen in the 
Clinic the next day and the record indicates that the 
veteran, who smoked fifteen cigarettes per day, was advised 
to stop smoking.

In May 1991, a provisional diagnosis of bronchial asthma was 
assigned.  The consultation report indicates that the 
clinical impression was chronic bronchitis or possibly 
reactive airway disease.  Spirometry was within normal 
limits.  An Allergy Clinic record dated days later 
provisionally diagnosed exercise-induced asthma.  

A May 1991 computed tomography (CT) report of examination of 
the veteran's chest and sinuses disclosed that her sinuses 
showed mild mucoperiosteal thickening of the right maxillary 
sinus, with the remainder of the sinuses clear.  The chest CT 
showed no evidence of bronchiectasis.  A May 1991 Allergy 
Clinic record indicates that she was seen for follow up of 
bronchial asthma and assessed chronic sinobronchial syndrome, 
linked to chronic smoking or possible bronchial asthma; lung 
function studies were recommended.  A late May 1991 Allergy 
Clinic record entry includes an impression of chronic 
bronchitis, probably secondary to smoking, mild RAD (reactive 
airway disease), possibly secondary to smoking and that the 
veteran was prone to sinusitis and PND (post nasal drip). 

Exercise spirometry, to rule out emphysema, was conducted, 
and the report, dated in June 1991, indicates that the 
veteran had EIB (exercise induced bronchospasm).  DLCO and 
baseline spirometry were totally within normal limits.  The 
allergist commented that it appeared most likely that chronic 
bronchitis, possibly secondary to smoking, was the primary 
problem.

On a June 1991 report of medical history completed at the 
time she was examined for outprocessing, the veteran checked 
yes to having frequent or severe headache, thyroid problem, 
shortness of breath, chronic cough and broken bones, and 
questioned if she had asthma.  She denied depression, loss of 
memory, sleep difficulty, leg cramps, frequent indigestion 
and recent weight loss or gain.  The examiner noted that the 
veteran had a history of migraine headaches, developing one 
or two years earlier.  It was also noted that she had a 
chronic cough, shortness of breath, chronic obstructive 
pulmonary disease and exercise induced bronchospasm and was a 
smoker.  The examination report is negative for findings of a 
respiratory, musculoskeletal, dermatologic, gastrointestinal, 
neurologic, dermatologic or psychiatric abnormality.  She 
weighed 103 pounds.  A June 1991 Allergy Clinic record, dated 
the same day as the examination report, reflects an 
assessment of chronic recurring bronchitis (sinobronchial 
syndrome) and that the veteran was doing better that day.

Post-service private and VA medical records and examination 
reports, dated from 1995 to 1997, are associated with the 
claims file.  A February 1995 private hospital infectious 
disease clinic record indicates that the veteran was referred 
for evaluation of chronic fatigue.  The veteran reported that 
onset of her symptoms and muscle pain started five years 
earlier.  At that time, her symptoms were intermittent and 
her muscle aches involved her neck, shoulders, arms, hips, 
thighs and hands.  Over the last few years, the myalgias 
became more common, she developed arthralgias, fatigue 
worsened.  She had low-grade fevers for the past several 
months and lost approximately ten pounds.  The veteran had 
several courses of therapy for presumed depression, treated 
with medication.  She slept twelve to fifteen hours a day.  
She denied current suicidal ideations.  Her past medical 
history included depression, asthma/bronchitis and thyroid 
disorder as a child.  The possibility of fibromyalgia versus 
some other rheumatologic disorder was noted.  An underlying 
psychiatric disorder (including major depression) with 
atypical somatic features was also considered.  

A March 1995 private hospital Rehabilitation Department 
record indicates that veteran was initially seen for chronic 
fatigue syndrome.  She described pain in the posterior 
cervical, upper back and shoulder areas that radiated into 
her upper arms and hands.  The veteran reported joint and 
muscle pain that occurred on a fairly constant basis for the 
last eight months to one year.  She had intermittent symptoms 
for the last three years with some low radiating back pain.  
The veteran felt better in warmer weather and did not know 
what exacerbated her symptoms.  A physical therapy diagnosis 
of abducted scapula syndrome was also assigned.  The March 
1995 admission record indicates a diagnosis of neurasthenia.

An April 1995 private infectious disease clinic note 
indicates that the veteran felt symptomatically better, was 
less depressed and was concerned with intermittent diarrhea 
that was associated with weight loss.  She did not have 
nocturnal diarrhea.  Overall, the veteran felt well and her 
fatigue was not considered to be of an infectious etiology.   

According to a July 1995 record associated with the veteran's 
claim for Social Security Administration (SSA) disability 
benefits, she was privately hospitalized for six days for 
depression and chronic fatigue syndrome.

In a March 1996 administrative decision, SSA found the 
veteran totally disabled since January 1995 due to 
fibromyalgia, chronic fatigue syndrome and depression.

Private medical records dated in June 1997 indicate that the 
veteran weighed 96 pounds and had lost 2 pounds since mid-
May.  She had intermittent depression and no anxiety with 
deterioration of her memory.  She had poor quality of sleep, 
snored, had irregular breathing patterns, jerking at night 
during sleep, awakened not feeling rested and did not feel 
rested during the day.  She denied ear, nose and throat 
problems and had intermittent stomach discomfort with 
epigastric tenderness.  The veteran had diffuse joint 
tenderness.  The assessment was abdominal pain - nausea, of 
unclear etiology, chronic diarrhea, fatigue, possible sleep 
apnea and arthralgia-fibromyalgia.

When seen in August 1997, the assessment of the veteran was 
fibromyalgia with associated alpha wave intrusion on sleep 
study, weight loss, etiology unclear with normal protein, 
albumin and cholesterol in blood, abdominal pain associated 
with possible GERD (gastroesophageal reflux disease) and 
intermittent diarrhea.   

According to an October 1997 VA psychiatric examination 
report, the veteran complained of increased sleep over the 
past three to four years, waving her hands while sleeping, 
and waking tired.  Her concentration was low.  She said her 
hands tired in the shower and she had to rest.  Other 
symptoms included decreased appetite, dyspepsia, diarrhea, 
constipation and headaches, hopelessness and anhedonia.  The 
veteran denied feelings of helplessness, worthlessness and 
guilt, or episodes of anxiety, symptoms of panic disorder or 
obsessions or compulsions.  She also reported sensitivity to 
cold, increased pain in joints and intermittent low-grade 
fever after her service discharge.  She reported having been 
advised that her physical symptoms caused depression, which 
was treated with psychotropic medication.  She denied using 
alcohol or illicit drugs for years.  The Axis I diagnosis was 
dysthymic disorder.  The examiner noted that the veteran 
might have had some symptoms of depression before entering 
service.  

Also in October 1997, the veteran underwent a VA general 
medical examination.  According to the examination report, 
she had a Persian Gulf evaluation although she was not in the 
physical area of the Persian Gulf.  Before service, the 
veteran described being diagnosed with depression as a 
teenager, chronic fatigue syndrome, irritable bowel syndrome, 
fibromyalgia and asthma.  She presently complained of 
fatigue, general muscle pain, and nausea, vomiting and 
general depression (discussed in the psychiatric evaluation).  

On examination, the veteran was 5 feet tall, weighed 97 
pounds and described a slight decrease in weight that 
remained very stable.  Her body build and nutritional state 
was described as good and very petite.  There was no evidence 
of chest pain or shortness of breath.  The veteran reported 
diagnosis in the past of asthma.  She only had attacks with 
extreme exercise and weather changes that caused wheezes and 
shortness of breath.  She smoked one pack of cigarettes a 
day, beginning at age 15.  Pulmonary function tests results 
were normal.  The veteran did not have any symptoms of asthma 
at the time of examination.  The examiner noted that asthma 
was considered a reactive to an environmental stimulus and 
could occur in a person who at other times had an absolutely 
normal respiratory system.  As the veteran was symptom free 
at the time of examination, the examiner said it would be 
expected that pulmonary function tests would be normal.  A 
chest x-ray was negative.  Lung sounds were clear to 
auscultation.  

The veteran also complained of indigestion about every three 
days, constant nausea, and vomiting.  She complained of a 
history of diarrhea and a diagnosis of irritable bowel 
syndrome (IBS).  The veteran complained of alteration between 
constipation and diarrhea.  With diarrhea, she had cramping 
and flatus with no blood in her stool.  An upper 
gastrointestinal (UGI) series revealed no abnormality.  
Results of a barium enema showed some spasticity of the 
colon, but were otherwise negative.  Given the normal barium 
enema, the examiner stated that the diagnosis appeared to be 
IBS, and said causes of IBS are rarely ever known. 

Further, musculoskeletal examination showed excellent range 
of motion of the veteran's joints, with no enlargement or 
fluid.  No joint abnormality was noted.  She complained of 
muscular tenderness as stated through the diagnosis of 
fibromyalgia.  The examiner noted the American College of 
Rheumatology criteria for diagnosis of fibromyalgia, 
including pain in 11 of 18 particular joints upon palpation.  
No muscle atrophy was found.  The VA examiner said the 
veteran appeared to have fibromyalgia.  

Neurologic examination findings appeared normal.  The VA 
examiner described each of the criteria for a diagnosis of 
chronic fatigue syndrome.  The VA physician said the veteran 
had depression, and that this disorder could cause her 
fatigue.  Diagnoses included fatigue/idiopathic, possibly 
secondary to depression, fibromyalgia, smoking abuse, history 
of possible asthma, with present pulmonary function tests 
normal, irritable bowel syndrome, occasional nausea, 
vomiting, indigestion of unknown cause with normal UGI. 

Private medical records dated in October 1997 reflect 
diagnoses of upper respiratory tract infection and allergic 
rhinitis.  In November 1997, private medical records indicate 
that the veteran had no dermatologic or gastrointestinal 
problems but complained of supra pubic pain and nocturnal 
restlessness.  The clinical impression was chronic fatigue, 
abdominal suprapubic pain and fibromyalgia.  

II.  Analysis

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed. Cir. 
1997).  The duty to assist is not triggered until a well-
grounded claim is established.  38 U.S.C.A. § 5107(a); Epps, 
1126 at 1468-1470.

A.  Service Connection for Asthma

The veteran has contended that service connection should be 
granted for asthma.  The record demonstrates that in 1991 the 
veteran was variously diagnosed with bronchial asthma, asthma 
and exercise induced bronchospasm, among other respiratory 
disorders, during her six months of active service.  However, 
the veteran's post-service medical records are devoid of 
medical diagnosis or treatment of asthma.  On VA examination 
after the veteran's separation from service, there was no 
showing that she had asthma.  When examined by VA in October 
1997, the examiner specified that there were no current 
symptoms of asthma.  Private medical records dated from may 
1997 through November 1997 are devoid of diagnosis of asthma 
or of any notation of treatment for asthma.  There is no 
evidence that the veteran is currently taking medications to 
control asthma.

There is no medical evidence to show that the veteran 
currently has asthma.  No medical opinion or other medical 
evidence showing that the veteran currently has asthma has 
been presented.  In the absence of medical evidence of a 
current disability due to asthma, or some residual thereof, 
such as continuous use of medication, there is no disability 
for which to grant service connection.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

B.  Service Connection for Sleep and Eating Disorders, 
Irritable Bowel Syndrome and Diarrhea, Fatigue, Fibromyalgia, 
Confusion, Memory Loss and Depression, Muscle Weakness and 
Pain, Headaches and Sensitivity to Cold, Including as Due to 
Undiagnosed Illness

As noted above, for the purposes of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations is 
defined as including Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

In this case, the veteran has stated that she did not leave 
the United States.  The veteran's service records document 
that she did not serve on active military duty in the 
Southwest Asia theater of operations during the Persian Gulf 
war.  She is not a "Persian War veteran" as defined 
38 C.F.R. § 3.317(d)(1) and is not, therefore, eligible to 
have her claims for service connection considered under that 
regulation.  However, the veteran's claims for service 
connection may be considered on a direct basis, pursuant to 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran has contended that service connection should be 
granted for sleep and eating disorders, headaches, memory 
loss and confusion and skin sensitivity to cold.  The record 
demonstrates that sleep and eating disorders, headaches, 
memory loss and confusion and skin sensitivity were not found 
in service or on separation from service.  The medical 
evidence as to whether the veteran currently has sleep and 
eating disorders, memory loss and confusion, skin 
sensitivity, or headaches, reflects some conflicting medical 
diagnoses and conclusions.  Even assuming that these 
disorders are currently present, however, there is no medical 
evidence or opinion which relates any of these disorders, if 
present, to the veteran's service or any incident thereof.  

The veteran has also contended that service connection should 
be granted for irritable bowel syndrome and diarrhea, 
fatigue, fibromyalgia, depression, muscle weakness and pain.  
Although the evidence shows that the veteran currently has 
fibromyalgia, depression, muscle weakness and pain, IBS, 
diarrhea and fatigue or chronic fatigue syndrome, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  

On the other hand, the record reflects that her 
gastrointestinal, neurologic, psychiatric and musculoskeletal 
systems were normal on separation from service and the first 
post service evidence of record of fibromyalgia, depression 
and chronic fatigue syndrome is from 1995, more than four 
years after the veteran's separation from service.  The first 
diagnosis of IBS appears to be in 1997.  In October 1997, the 
VA examiner specifically commented that the causes of IBS are 
rarely known.  

In short, no medical opinion or other medical evidence 
relating the veteran's irritable bowel syndrome and diarrhea, 
fatigue, fibromyalgia, depression, muscle weakness and pain 
to service or any incident of service has been presented.  
Additionally, the Board has considered whether there is any 
medical evidence or opinion linking a current disorder to any 
disease or injury incurred during There is no medical 
evidence that the veteran currently has any disorder due to 
injury incurred during inactive duty or any disease or injury 
incurred or aggravated during active duty for training.  The 
Board notes that these periods of service have not been 
specifically verified, but at least some medical records 
pertaining to those periods are associated with the file.  If 
the medical records from those periods, considered in light 
of other evidence of record, disclose that one of the 
disorders for which the veteran has claimed service 
connection were incurred during such a period, that evidence 
would establish a well-grounded claim, so the Board has 
considered this possibility.  However, none of the evidence 
of record establishes a well-grounded claim on this basis.  

The Board recognizes the veteran's contention that she was in 
her usual state of health prior to active service in 1991, 
and has, since that service, experienced marked deterioration 
of her health.  The veteran is certainly capable of providing 
evidence of symptomatology, but a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu, 2 Vet. App. at 494 (1992). 

Thus, the veteran's contentions that her service and her 
current medical disorders are related is not sufficient to 
establish that the claims for service connection are 
plausible, since, as noted above, the veteran did not serve 
outside the United States, and the veteran has no medical 
expertise to provide competent medical evidence as to the 
etiology of current disorders.  The evidence now of record 
fails to show that the veteran has irritable bowel syndrome 
and diarrhea, fatigue, fibromyalgia, depression, muscle 
weakness and pain related to service or any incident thereof.  
Thus, these claims may not be considered well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.303, 3.317.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

The Board notes that the March 1996 SSA decision found the 
veteran suffering from fibromyalgia (primary diagnosis), 
chronic fatigue syndrome (secondary diagnosis) and depression 
and held her to be disabled since January 1995.  While the 
Board recognizes the disabling nature of the veteran's 
physical and psychiatric disabilities, the SSA decision does 
not link the onset or etiology of the veteran's medical 
disorders to her service.  The SSA decision supports the 
veteran's claim that she is disabled, but does not include 
any evidence favorable to her claims for service connection 
or any evidence which tends to establish that any of the 
claims for service connection is well-grounded.  


ORDER

Service connection for asthma is denied.

Service connection for sleep and eating disorders, irritable 
bowel syndrome and diarrhea, fatigue, fibromyalgia, 
confusion, memory loss and depression, muscle weakness and 
pain, headaches and skin sensitivity to cold, including as 
due to undiagnosed illness, is denied.


REMAND

Regarding the issue of entitlement to a permanent and total 
disability rating for pension purposes, the Board notes that 
a December 1997 rating decision denied the claim for a 
permanent and total rating for pension purposes.  While the 
veteran's January 1998 notice of disagreement does not 
directly address this claim, the issue was included in the 
February 1998 supplemental statement of the case (SSOC).  
However, the veteran was not provided with the laws and 
regulations pertaining to the grant of a permanent and total 
disability rating for pension purposes.  Additionally, in a 
November 1998 statement, the veteran stated that she wished 
to continue her appeal on all issues in the March 1998 SSOC.  
As such, in the interest of due process, the Board finds that 
the case should be REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all indicated records 
not already of record and associate them 
with the claims file.

2.  If, and only if, it is determined 
that the veteran meets the basic 
eligibility requirements for nonservice- 
connected disability pension benefits, VA 
examinations(s) should be scheduled in 
order to determine the extent of any 
disability experienced by the veteran.  
The examiner(s) should review the claims 
folder and provide findings regarding the 
degree of impairment caused by each.  All 
appropriate studies and special 
examinations suggested by clinical 
findings and the complaints of the 
veteran should be conducted.  Findings 
should be set forth in sufficient detail 
to apply all applicable rating criteria.

3.  Then, the RO should ensure that 
medical findings are sufficiently 
complete to evaluate each of the 
veteran's disabilities under the 
pertinent rating criteria.  Additional 
development should be undertaken as 
necessary.  Each of the veteran's 
disabilities should be evaluated in 
accordance with the schedular criteria 
and ratings should be assigned.  
Thereafter, consideration should be given 
to whether the veteran meets the 
objective criteria for the assignment of 
a permanent and total rating for pension 
purpose as set forth in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1999).  If the veteran does not 
meet this standard of pension 
eligibility, consideration should then be 
given to the question of whether the 
veteran is unemployable as a result of 
lifetime disability.  38 C.F.R. § 
3.321(b)(2)(1999); 38 C.F.R. § 4.17 
(1999).  If the percentage requirements 
of 38 C.F.R. § 4.16 have not been met, 
but the disabilities are of a permanent 
nature, a rating of permanent and total 
disability may be assigned if the veteran 
is unable to secure and follow 
substantially gainful employment, 38 
C.F.R. § 4.17, or is unemployable by 
reason of disability, age, occupational 
background, or any other related factors.  
38 C.F.R. § 3.321(b)(2).

4.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case with 
regard to the additional development as 
outlined above.  If pension is denied, 
the supplemental statement of the case 
should include all diagnostic codes used 
to evaluate each of the veteran's 
disabilities as well as a recitation of 
laws and regulations used to apply the 
various standards of pension eligibility. 

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals






